848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Robert COGGINS, Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 87-6271.
United States Court of Appeals, Sixth Circuit.
May 11, 1988.

Before KRUPANSKY and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss for lack of jurisdiction on the basis that an order denying a motion for partial summary judgment is not appealable.  Appellant has responded.


2
A review of the record indicates that the district court denied appellant's motion for partial summary judgment by order entered on November 3, 1987.  Appellant appealed on November 19, 1987, from the November 3, 1987 order.


3
This court lacks jurisdiction in the appeal.  Generally, denial of a summary judgment is not appealable.   See Firestone Tire and Rubber Co. v. Risjord, 449 U.S. 368 (1981);  Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563 (6th Cir.1986);  Fluor Ocean Servs., Inc. v. Hampton, 502 F.2d 1169 (5th Cir.1974) (per curiam).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.